Citation Nr: 0725098	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral leg 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had over nine years active duty service ending in 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in January 2006.   

The veteran presented testimony at a Board hearing in 
November 2006.  A transcript of the hearing is associated 
with the veteran's claims folder. 

A December 2006 communication suggests that the veteran may 
be seeking an increased rating claim for his service-
connected hearing loss.  This matter is referred back to the 
RO for appropriate action.  




FINDINGS OF FACT

1.  By rating decision in September 2002, the RO denied the 
veteran's claims for service connection for disabilities to 
his left knee, right knee, legs, neck, and low back; the 
veteran filed a notice of disagreement, but a timely 
substantive appeal was not received to complete an appeal 
from that determination.  

2.  Evidence received since the September 2002 rating 
decision does not, by itself or in conjunction with the 
evidence previously assembled, raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service 
connection claims for disabilities to the veteran's left 
knee, right knee, legs, neck, and low back is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the September 2002 rating 
decision denying service connection for disabilities to the 
veteran's left knee, right knee, legs, neck, and low back is 
not new and material; accordingly, the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his application to reopen the claims for service connection 
in February 2005.  In March 2005, a VCAA letter was issued to 
the appellant.  This letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the March 2005 VCAA notice 
preceded the May 2005 RO rating decision, there is no defect 
with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
March 2005 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Since the 
Board concludes below that there has been no new and material 
evidence submitted with which to reopen the claims, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot. 

Moreover, the March 2005 VCAA letter that was sent to the 
appellant advised him of the applicable laws and regulations, 
and information and evidence necessary to reopen his claims.  
The RO informed the veteran that new and material evidence 
was required to reopen his claims.  The RO advised the 
veteran that, to be considered new, the evidence must be 
submitted to VA for the first time and, to be considered 
material, the evidence must relate to the specific issue 
being appealed.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

New and Material Evidence

By rating decision in September 2002, the RO denied claims of 
service connection for disabilities to his left knee, right 
knee, legs, neck, and low back.  The record shows that the 
veteran did file a notice of disagreement to initiate an 
appeal.  However, he failed to complete the appeal by filing 
a timely substantive appeal in response to a statement of the 
case.  The September 2002 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  A claim which is the subject 
of a prior final determination is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Board notes here that the May 2005 RO rating decision 
denied the veteran's application to reopen all five of the 
enumerated claims because it found that no new and material 
evidence had been received.  However, the December 2005 
statement of the case states that the left knee disability 
claim was reopened.  The RO proceeded to deny the claim on 
the merits.  The RO did not reopen the veteran's service 
connection claims for disabilities to the right knee, legs, 
neck, and low back.  

Regardless of the RO's determinations with regard to 
reopening the claims, the Board is not bound by these 
determinations and must nevertheless consider whether new and 
material evidence has been received. Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in February 2005); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The veteran filed his original claims for service connection 
in March 2002.  He filed a service connection claim for a 
right knee disability and stated that his other disabilities 
(left knee, legs, back, and neck) were the result of his 
right knee disability.  

The RO denied the claims in a September 2002 rating decision.  
At that time, the evidence consisted of the veteran's service 
medical records.  These records showed an injury to the 
veteran's left knee that occurred in June 1967.  He was 
diagnosed with a medial collateral strain and contusion of 
the left knee.  He was placed in a cast on June 11, 1967 and 
instructed to return in one week.  The records reflected that 
the veteran had his cast removed on June 23, 1967.  A June 26 
note reflects minimal effusion, and that he is "OK to start 
on weights."  A June 30 note shows some swelling.  A July 7 
note states that the veteran is "doing very well" and 
instructed the veteran to return as needed.  There are no 
further treatment notes in the medical records.  The service 
medical records include a normal separation examination.         

The remaining evidence at the time of the RO's September 2002 
rating decision consisted of treatment reports from Boiling 
Springs Chiropractic dated April 1997 through December 2001; 
treatment reports from Dr. F.E.G. dated April 1999 through 
January 2002; a November 2000 x-ray of the left knee showing 
osteoarthritic changes; and correspondence from Dr. M.C. in 
which he stated that the veteran's records dated 1976 through 
1977 had been destroyed.  The left knee claim was denied 
because the evidence reflected that although the veteran 
sustained a left knee injury, the injury did not result in 
chronic disability (as evidenced by the normal separation 
examination and lack of treatment records for decades after 
service).  The remaining claims were denied because there was 
no evidence of any injuries to the veteran's right knee, 
neck, legs, or back while the veteran was on active duty.  

Evidence submitted since the September 2002 decision includes 
VA outpatient treatment records dated November 2004 to 
November 2006 reflecting left knee injections, a total right 
knee replacement, a February 2006 diagnosis of gonarthritis 
of both knees, and a past medical history of a cervical spine 
osteophyte excision with fusion in 2003.  Additional evidence 
consists of lay statements by the veteran's relatives that 
substantiate the veteran's complaints of pain.  The remainder 
of the new evidence consists of the testimony of the veteran 
in which he stated that he was in a cast for longer than the 
service medical records reflect; that he did not recall a 
separation examination; that he underwent ten years of 
treatment immediately after service; that he underwent neck 
surgery in 1976; and that he is undergoing physical therapy 
for his knees.        

The Board finds that none of the newly submitted evidence 
constitutes material evidence.  The service medical records 
still reflect a single injury (only to the left knee) that 
healed with limited treatment.  At the time of the September 
2002 rating decision, the RO had knowledge of the inservice 
injury and also had knowledge that the veteran has arthritis 
of the left knee.  The RO's denial found that the inservice 
injury did not result in chronic left knee disability.  The 
RO effectively found no causal relationship between the 
inservice injury and the left knee arthritis shown by x-ray 
in 2000.  

None of the newly received evidence is competent to reopen 
the claims.  The statements by the veteran and his spouse 
regarding a relationship to service cannot be considered 
material because they have not been shown to be competent to 
render opinions as to medical causation.  In this regard, 
although laypersons may testify as factual observations, the 
question of whether a current disability is causally related 
to service must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The medical evidence 
received since the 2002 rating decision does include 
references to left knee symptoms as well as to other of the 
disabilities on appeal, but none of the newly received 
medical evidence suggests a nexus to service.  In other 
words, the new evidence only reflects the veteran's current 
disabilities, without any additional evidence that would 
support of grant of service connection.    

The Board finds that that the new evidence does not relate to 
an unestablished fact necessary to substantiate the claim; it 
is cumulative and redundant; and by itself or in conjunction 
with the evidence previously assembled, does not raise a 
reasonable possibility of substantiating the claims.  
Accordingly, the claims for service connection for 
disabilities to the left knee, right, knee, legs, neck, and 
low back are not reopened.    




ORDER

As new and material evidence has not been received, the 
claims of service connection for a left knee disability, a 
right knee disability, a neck disability, a low back 
disability, and a bilateral leg disability are not reopened.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


